DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the arguments filed on 06/08/2021. Claims 8-27 are pending and are examined below. 

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
At page 5 of the Remarks section, applicant argues that nowhere does Kimura teach to determine a start of reverse steering based on a magnitude of rotational speed, a direction of rotational acceleration, and a magnitude of rotational acceleration. In paragraph, [0084] Kimura discloses when a high-frequency torque is generated due to a reverse input at the time of holding of the steering or the like, the steering apparatus 1 operates against the reverse input so as not to transmit the reverse input to the driver side. More specifically, since the correction assistance quantity of the second steering power P2 term component relatively increases in response to the input in a high-frequency range, the steering apparatus 1 can, suppress a variation in high-order torque and can suppress a variation in torque due to disturbance in the high-frequency range. As a result, the steering apparatus 1 can enhance blocking properties against the reverse input from the road surface, can strongly resist the torque disturbance, and can stabilize the input in the high-frequency range, thereby improve the steering sensation. Therefore, on of ordinary skill in the art would recognize that Kimura does disclose 
At page 5 applicant further argues that Kimura fails to disclose a current command control unit configured to increase a transfer gain from input to output by the current command control unit when reverse steering detection unit determines start of the reverse steering. In paragraph, [0085] Kimura discloses since the correction assistance quantity of the first steering power P1 term component relatively increases in response to the input in a low-frequency range, the steering apparatus 1 can suppress a variation in low-order steering angular velocity and can easily reflect the driver's steering input in the low-frequency range, thereby improving the steering sensation. In addition, the steering apparatus 1 can suppress the variation in steering angle due to the road surface disturbance and can strongly resist the steering angle disturbance. Since the correction assistance quantity of the second steering power P2 term component relatively decreases in response to the input in the low-frequency range to easily transmit the reverse input from the road surface, the steering apparatus 1 can increase road information transmitted to the driver. Accordingly, the steering apparatus 1 can appropriately secure information (information transmission) transmitted to the driver side from the road surface side in response to the input in the low-frequency range, thereby improving the steering sensation. Therefore, one of ordinary skill in the art would recognize that Kimura does disclose a current command control unit configured to increase a transfer gain from input to output by the current command control unit when reverse steering detection unit determines start of the reverse steering.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8-27 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2016/0200354 A1 (“Kimura”).

Regarding claim 8, Kimura teaches a motor configured to output a torque based on a steering torque of a driver; a motor rotational speed detection unit configured to detect a rotational speed of the motor; an acceleration calculation unit configured to calculate a rotational acceleration of the motor based on the rotational speed of the motor; a reverse steering detection unit configured to determine start of reverse steering when a magnitude of the rotational speed of the motor is equal to or smaller than a set speed, the rotational acceleration of the motor is in a direction of causing the rotational speed of the motor to become 0, and a magnitude of the rotational acceleration of the motor is equal to or larger than a set acceleration; and a current command control unit configured to output a current command for the motor based on the steering torque or the rotational speed of the motor, wherein the current command control unit is configured to increase a transfer gain from input to output by the current command control unit when the reverse steering detection unit determines start of the reverse steering (see at least [0084]-[0085]).

Regarding claim 9, Kimura further teaches the set speed is set to a value proportional to the rotational acceleration of the motor (see at least [0084]-[0085]).

Regarding claim 10, Kimura further teaches the current command control unit is configured to increase a transfer gain from input to output by the current command control unit after the reverse steering detection unit determines start of the reverse steering until a set period in which torque variation at the time of the reverse steering occurs ends (see at least [0084]-[0085]).

Regarding claim 11, Kimura further teaches the current command control unit is configured to increase a transfer gain from input to output by the current command control unit after the reverse steering detection unit determines start of the reverse steering until a set period in which torque variation at the time of the reverse steering occurs ends (see at least [0084]-[0085]).

Regarding claim 12, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 13, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 14, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 15, Kimura further teaches the current command control unit includes a torque variation compensation unit configured to receive input of the steering torque or the rotational speed of the motor, and output a compensation current, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit through correction of the current command by the compensation current (see at least [0067]).

Regarding claim 16, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 17, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 18, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 19, Kimura further teaches the torque variation compensation unit includes a band-pass filter or a high-pass filter configured to pass a frequency bandwidth of torque variation at the time of the reverse steering (see at least [0067]).

Regarding claim 20, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 21, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 22, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 23, Kimura further teaches the torque variation compensation unit includes a disturbance observer configured to receive input of the current command or a current from the motor, and estimate a disturbance torque (see at least [0084]).

Regarding claim 24, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured (see at least [0065]).

Regarding claim 25, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit by increasing the control gain (see at least [0065]).

Regarding claim 26, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit by increasing the control gain (see at least [0065]).

Regarding claim 27, Kimura further teaches the current command control unit includes a control gain capable of changing the transfer gain, and wherein the current command control unit is configured to increase the transfer gain from input to output by the current command control unit by increasing the control gain (see at least [0065]).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665